Title: From Alexander Hamilton to Benjamin Walker, [6 July 1792]
From: Hamilton, Alexander
To: Walker, Benjamin



Dr. Walker
[Newark, New Jersey, July 6, 1792]

It is indispensable that an Ordinance should pass for the next election in October and it appears clearly that this cannot be done without the presence of Seven Directors. As five only are here, it is essential that two should come from New York. I beg you to do it without fail, so as to reach New Ark if possible by Eight tomorrow Morning. Without this another Meeting of the Directors for this single purpose will be unavoidable. You may be assured you will not be detained—Every thing will be prepared. I again entreat you not to fail. Bring Lewis with you. He is equally essential.
Yrs. sincerely
A Hamilton
New Ark July 6. 1792

Benjamin Walker Esq
